UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1475


In re: DAVID LEE SMITH,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:15-hc-02128-D)


Submitted: May 18, 2020                                           Decided: August 28, 2020


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus, seeking an order from this court

directing the district court to vacate its April 13, 2020, order issued in the habeas corpus

action below, construe his petition as an application for an emergency executive clemency

order, and order his custodian to release him from prison. We conclude that Smith is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances.    Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re

Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought. Murphy-Brown,

907 F.3d at 795. Mandamus may not be used as a substitute for appeal. In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). This court also does not have jurisdiction

to grant mandamus relief against state officials, Gurley v. Superior Court of Mecklenburg

Cty., 411 F.2d 586, 587 (4th Cir. 1969) (per curiam), and does not have jurisdiction to

review final state court orders, D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482

(1983).

       The relief sought by Smith is not available by way of mandamus. Accordingly, we

deny the petition for a writ of mandamus. We deny Smith’s motion for emergency release

and dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED

                                             2